Name: 2004/240/EC: Council Decision of 8 March 2004 amending Decision 2003/479/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council
 Type: Decision
 Subject Matter: executive power and public service;  defence;  EU institutions and European civil service;  international affairs;  personnel management and staff remuneration
 Date Published: 2004-03-12

 Important legal notice|32004D02402004/240/EC: Council Decision of 8 March 2004 amending Decision 2003/479/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council Official Journal L 074 , 12/03/2004 P. 0017 - 0018Council Decisionof 8 March 2004amending Decision 2003/479/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council(2004/240/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 28(1) thereof,Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof,Having regard to Decision 2003/479/EC,Whereas:(1) Article 15(7) of Decision 2003/479/EC provides that the daily and monthly allowances shall be adjusted each year without retroactive effect on the basis of the adaptation of the basic salaries of Community officials in Brussels and Luxembourg.(2) The Council, through Regulations (EC, Euratom) No 2148/03 of 5 December 2003 correcting with effect from 1 July 2002 the remuneration and pensions of officials and other servants of the European Communities(1) and (EC, Euratom) No 2182/03 of 8 December 2003 adjusting with effect from 1 January 2004 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto(2), has adopted an adjustment of 3,4 % and 1 % respectively of the remuneration and pensions of Community officials,HAS DECIDED AS FOLLOWS:Article 1Article 15 of Decision 2003/479/EC is hereby amended as follows:1. paragraph 1 shall be replaced by the following:"1. A SNE shall be entitled to a daily subsistence allowance throughout the period of secondment. Where the distance between the place of residence and the place of secondment is 150 km or less, the daily allowance shall be EUR 27,96. Where the distance is more than 150 km, the daily allowance shall be EUR 111,83.";2. paragraph 2 shall be replaced by the following:"2. If the SNE has not received removal expenses from either the GSC or from the employer, an additional monthly allowance shall be paid as shown in the table below:>TABLE>This allowance shall be paid monthly in arrears.";3. paragraph 4 shall be replaced by the following:"4. SNEs who during the three years ending six months before the secondment habitually resided or pursued their principal professional activity at a location situated at a distance of 150 km or less from the place of secondment shall receive a daily subsistence allowance of EUR 27,96. For the purpose of this provision, circumstances arising from work done by SNEs for a State other than that of the place of secondment or for an international organisation shall not be taken into account."Article 2This Decision shall take effect on the first day of the month following its adoption.Done at Brussels, 8 March 2004.For the CouncilThe PresidentD. Ahern(1) OJ L 323, 10.12.2003, p. 1.(2) OJ L 327, 16.12.2003, p. 3.